Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/01/20 has been entered.
 
Response to Amendment

	Currently, the pending Claims are 1-2, 4-23. The examined Claims are 1-2, 4-23, with Claims 1 and 16 being amended herein.

Response to Arguments 

	Per Applicant’s amendments to the Claims, the previous rejections of record, under 35 U.S.C. 112(b), of Claims 1-2, 4-7, 23 and of Claims 16-22 (See Pages 10-11 of the 08/19/20 Final Rejection) are 

	Applicant has mainly amended independent Claims 1 and 16 to require that the electrode (i.e. the negative electrode in context of Claim 16) is calendered such that the first component forms an electrically conductive matrix and the electrode comprises channels and has an internal porosity that ranges from about 40 to about 60 percent, wherein the channels are configured to increase a diffusion rate and volume of lithium ions within the electrode.
	Furthermore, Applicant presents arguments in favor of said amendments versus the prior art references of record (namely, the Huang and Miyaki references). In particular, Applicant argues that (1) Miyaki does not teach the porosity of the present application, and (2) Miyaki does not teach calendering to from channels as claimed (Page 9 of Remarks).
	Regarding (1), Applicant argues that as outlined at least in [0034] of Miyaki, the porosity taught by Miyaki is based on a volume of pores, and more specifically, is based on the percentage of void space in the anode mixed layer (Pages 9-10 of Remarks). As opposed to Miyaki, Applicant argues that the claimed porosity is based on electrode density instead of a volume of pores (Pages 9-10 of Remarks). In particular, Applicant argues that [0035] of the instant Specification states that internal porosity is measured by a particular equation (i.e. the equation outlined in Claim 7) which bases internal porosity on a mass per volume (Page 10 of Remarks).
	Regarding (2), Applicant argues that as outlined at least in [0040] of Miyaki, the anode is formed by compression molding by a roller press, wherein Miyaki is silent on the process details of compression molding by a roller press (Pages 10-11 of Remarks). Accordingly, Applicant concludes that Miyaki forms a pressed anode as opposed to a calendered anode (Page 11 of Remarks). In contrast, Applicant argues that the calendering of the claimed electrode is performed for two main purposes: to provide an 

	Applicant’s amendments/arguments with respect to Miyaki are found to be persuasive. Accordingly, all prior art rejections of record are hereby withdrawn.

	However, it is first noted that with respect to the method of independent Claim 8 (and as further described below), the anode of Huang, as modified by Sun, is already formed via a methodology which includes a step of calendering a dried anode slurry to form an anode. 
Furthermore, it is noted that the method of independent Claim 8 does not explicitly require that the formed electrode further comprises all of the structural features outlined in Claims 1 and 16 (e.g. a conductive matrix formed of a first component, channels configured to increase lithium ion volume and diffusion rate, a second component encapsulated by a first component). It is therefore suggested, for example, that Claim 8 be amended to clarify that the method is a method of fabricating the electrode of Claim 1 (e.g. “A method of fabricating the electrode of claim 1, the method comprising…”).
Finally, it is noted that while the method of independent Claim 8 forms and electrode having an internal porosity of about 40 to about 60 percent, neither Claim 8 nor any of its dependent Claims explicitly states (or otherwise requires) that internal porosity is defined in accordance with Applicant’s aforementioned equation (i.e. the equation outlined in Claim 7). Moreover, while said equation outlines a measurement technique for internal porosity, said equation does not appear to explicitly be a definition which governs the term internal porosity in context of the instant Claims (it is also noted that [0035] of the instant Specification does not state that internal porosity must explicitly be defined in 
 
	Nevertheless, new grounds of rejection are presented below. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the active electrode material." There is insufficient antecedent basis for this limitation in the claim.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the active electrode material." There is insufficient antecedent basis for this limitation in the claim.

Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically, the preambles of Claims 21-22 are drawn to an “electrode.” However, Claims 21-22 ultimately depend from independent Claim 16 which is drawn to an “electrochemical cell.” Accordingly, Claims 21-22 are rendered indefinite based on said discrepancy. For the purposes of examination, it will be assumed that Claims 21-22 are in fact drawn to an electrochemical cell and not an electrode. Proper clarification is required.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "and copolymers of acrylic acid or acrylate esters with polyhydrocarbons such as polyethylene or polypropylene.” The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (See MPEP § 2173.05(d)). For example, it is unclear if “copolymers of acrylic acid or acrylate esters with polyhydrocarbons” refers only to polyethylene/polypropylene, or polyethylene/polypropylene are merely examples of “copolymers of acrylic acid or acrylate esters with polyhydrocarbons.” Proper clarification is required.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites the limitation "and copolymers of acrylic acid or acrylate esters with polyhydrocarbons such as polyethylene or polypropylene.” The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (See MPEP § 2173.05(d)). For example, it is unclear if “copolymers of acrylic acid or acrylate esters with polyhydrocarbons” refers only to polyethylene/polypropylene, or polyethylene/polypropylene are merely examples of “copolymers of acrylic acid or acrylate esters with polyhydrocarbons.” Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0344392), and further in view of Sun et al. (US 2015/0099173) and Christensen et al. (US 2010/0285362).

Regarding Claims 8-10, 13-14, Huang teaches a lithium battery anode and a lithium battery incorporating said anode therein (Title, Abstract, [0034]-[0036]). Huang teaches that the anode comprises an anode active material, wherein the anode active material comprises capsules (“particles”) comprising silicon nanoparticles (“second component”) encapsulated in a graphene shell (wherein the shell comprises graphene or graphene oxide) (“first component”) ([0017], [0027], [0032]). In addition to the capsules, Huang also teaches that the anode comprises a binder and an optional conductive additive ([0035]).
Huang does not explicitly teach that the anode is formed specifically in accordance with the instantly claimed method steps (i.e. the instantly claimed mixing, adding, coating, drying, and calendering steps).
However, Sun teaches a method of forming an anode comprising a silicon-based active material (Title, Abstract). Sun teaches that the silicon-based active material may also be coated (i.e. encapsulation) in a carbonaceous material ([0071]). Sun teaches that the method comprises the following steps: (1) mixing the active material with a binder (e.g. PVDF) to form a mixture, (2) combining 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the anode of Huang according to the specific methodology of Sun (i.e. (1) mix the active material with a binder (e.g. PVDF) to form a mixture, (2) combine the mixture with a solvent (e.g. NMP) to form an electrode slurry, (3) coat the slurry onto a current collector substrate, (4) dry the slurry (which necessarily would substantially remove the solvent), (5) calendar the dried slurry to form the anode), given that such a processing methodology would allow for the controlled production of an anode which that is specifically intended to be utilized in a lithium secondary battery.
Huang, as modified by Sun, does not explicitly teach that upon calendering the dried slurry to form the anode, the anode has an internal porosity of about 40 to about 60 percent.
However, Christensen teaches a lithium ion battery (Abstract, [0002]). Christensen teaches that in an electrode manufacturing process which comprises a step of calendering a dried electrode slurry positioned on the surface of a current collector substrate, the act of calendering the dried slurry allows for a desired electrode porosity to be specifically achieved ([0028]).
Therefore, it would have been obvious, through routine experimentation with a reasonable expectation of success, that one of ordinary skill in the art would optimize the internal porosity of the anode of Huang, as modified by Sun (for example, to an internal porosity which satisfied the instantly claimed range) via control of the calendering process of Huang, as modified by Sun, given that Christensen teaches that in an electrode manufacturing process which comprises a step of calendering a 

Regarding Claim 11, Huang, as modified by Sun and Christensen, teaches the instantly claimed invention of Claim 10, as previously described.
Furthermore, Huang teaches that the overall anode active material may have exhibit a particle size distribution of no greater than 1 micron (i.e. a range which specifically overlaps with the instantly claimed range of about 1 micron to about 10 micron, especially in view of the absence of a specific/explicit definition of what value(s) are specifically encompassed in said range due to the inclusion of the term “about”) ([0019]).

Regarding Claim 12, Huang, as modified by Sun and Christensen, teaches the instantly claimed invention of Claim 9, as previously described.
Furthermore, Huang teaches that the silicon nanoparticles exhibit a particle size distribution of about 50 nm to about 100 nm (i.e. a range which specifically overlaps with the instantly claimed range of about 30 nm to about 100 nm, especially in view of the absence of a specific/explicit definition of what value(s) are specifically encompassed in said range due to the inclusion of the term “about”) ([0027], [0031]).
 
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0344392), and further in view of Sun et al. (US 2015/0099173) and Christensen et al. (US 2010/0285362) and Xiao et al. (US 2015/0280219).

Regarding Claims 8-10, 13-14, Huang teaches a lithium battery anode and a lithium battery incorporating said anode therein (Title, Abstract, [0034]-[0036]). Huang teaches that the anode comprises an anode active material, wherein the anode active material comprises capsules (“particles”) comprising silicon nanoparticles (“second component”) encapsulated in a graphene shell (wherein the shell comprises graphene or graphene oxide) (“first component”) ([0017], [0027], [0032]). In addition to the capsules, Huang also teaches that the anode comprises a binder and an optional conductive additive ([0035]).
Huang does not explicitly teach that the anode is formed specifically in accordance with the instantly claimed method steps (i.e. the instantly claimed mixing, adding, coating, drying, and calendering steps).
However, Sun teaches a method of forming an anode comprising a silicon-based active material (Title, Abstract). Sun teaches that the silicon-based active material may also be coated (i.e. encapsulation) in a carbonaceous material ([0071]). Sun teaches that the method comprises the following steps: (1) mixing the active material with a binder (e.g. PVDF) to form a mixture, (2) combining the mixture with a solvent (e.g. NMP) to form an electrode slurry, (3) coating the slurry onto a current collector substrate, (4) drying the slurry (which necessarily would substantially remove the solvent), (5) calendaring the dried slurry to form the anode ([0071]-[0073]). Sun teaches that the aforementioned methodology allows for the formation of an anode which may specifically be utilized in a lithium secondary battery ([0075]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the anode of Huang according to the specific methodology of Sun (i.e. (1) mix the active material with a binder (e.g. PVDF) to form a mixture, (2) combine the mixture with a solvent (e.g. NMP) to form an electrode slurry, (3) coat the slurry onto a 
Huang, as modified by Sun, does not explicitly teach that upon calendering the dried slurry to form the anode, the anode has an internal porosity of about 40 to about 60 percent.
However, Christensen teaches a lithium ion battery (Abstract, [0002]). Christensen teaches that in an electrode manufacturing process which comprises a step of calendering a dried electrode slurry positioned on the surface of a current collector substrate, the act of calendering the dried slurry allows for a desired electrode porosity to be specifically achieved ([0028]).
Furthermore, Xiao teaches a silicon-based electrode in a lithium ion battery, and a method of making said electrode (Abstract, [0002], [0012]). Xiao teaches that silicon, in the context of being utilized as an anode active material, suffers from detrimental volumetric expansion/contraction during charging/discharging ([0013]). Accordingly, Xiao teaches that the electrode should exhibit a porosity of about 40% to about 60%, given that such a porosity range is suitable to accommodate active material volumetric expansion during charge/discharge cycles (it is noted that regardless of whether or not Xiao explicitly performs a step of calendering, Xiao nonetheless teaches the specific benefits associated with an electrode porosity range of about 40% to about 60%) ([0014]). 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would perform the calendring of Huang, as modified by Sun, such that the anode exhibits an overall internal porosity of about 40% to about 60%, given that (1) the method of Huang, as modified by Sun, comprises a step of calendering a dried, silicon-based slurry to form an anode, (2) Christensen specifically teaches that a dried electrode slurry may be calendered in order to achieve a desired porosity, and (3) Xiao teaches that an electrode porosity of about 40% to 

Regarding Claim 11, Huang, as modified by Sun and Christensen and Xiao, teaches the instantly claimed invention of Claim 10, as previously described.
Furthermore, Huang teaches that the overall anode active material may have exhibit a particle size distribution of no greater than 1 micron (i.e. a range which specifically overlaps with the instantly claimed range of about 1 micron to about 10 micron, especially in view of the absence of a specific/explicit definition of what value(s) are specifically encompassed in said range due to the inclusion of the term “about”) ([0019]).

Regarding Claim 12, Huang, as modified by Sun and Christensen and Xiao, teaches the instantly claimed invention of Claim 9, as previously described.
Furthermore, Huang teaches that the silicon nanoparticles exhibit a particle size distribution of about 50 nm to about 100 nm (i.e. a range which specifically overlaps with the instantly claimed range of about 30 nm to about 100 nm, especially in view of the absence of a specific/explicit definition of what value(s) are specifically encompassed in said range due to the inclusion of the term “about”) ([0027], [0031]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0344392), and further in view of Sun et al. (US 2015/0099173) and Christensen et al. (US 2010/0285362) and Hoshiba (US 2009/0267028).

Regarding Claim 15, Huang, as modified by Sun and Christensen, teaches the instantly claimed invention of Claim 8, as previously described.
	Huang, as modified by Sun and Christensen, does not explicitly teach that at least one of the instantly claimed dispersants is further combined with the mixture (along with the solvent).
	However, Hoshiba teaches an electrochemical device comprising active material particles ([0001]). Hoshiba teaches that in terms of the preparation of an electrode slurry, a dispersant may be utilized along with a solvent, wherein the dispersant specifically helps uniformly disperse the electrode active material in the solvent  ([0045]-[0046]). Hoshiba teaches that the dispersant may be, for example, polyethylene oxide, polyvinyl pyrrolidone, or an ammonium/alkali metal salt of carboxymethyl cellulose ([0046]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further combine the mixture of Huang, as modified by Sun and Christensen, with a dispersant (such as polyethylene oxide, polyvinyl pyrrolidone, or an ammonium/alkali metal salt of carboxymethyl cellulose), as taught by Hoshiba, given that a dispersant would help uniformly disperse the anode active material in the solvent.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0344392), and further in view of Sun et al. (US 2015/0099173) and Christensen et al. (US 2010/0285362) and Xiao et al. (US 2015/0280219) and Hoshiba (US 2009/0267028).

Regarding Claim 15, Huang, as modified by Sun and Christensen and Xiao, teaches the instantly claimed invention of Claim 8, as previously described.
	Huang, as modified by Sun and Christensen and Xiao, does not explicitly teach that at least one of the instantly claimed dispersants is further combined with the mixture (along with the solvent).

	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further combine the mixture of Huang, as modified by Sun and Christensen and Xiao, with a dispersant (such as polyethylene oxide, polyvinyl pyrrolidone, or an ammonium/alkali metal salt of carboxymethyl cellulose), as taught by Hoshiba, given that a dispersant would help uniformly disperse the anode active material in the solvent.

Allowable Subject Matter

Claims 1-2, 5-6, 16-20 are allowed.
Furthermore, and by virtue of being dependent on either independent Claim 1 or 16, Claims 4, 7, 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:

Independent Claims 1 and 16 each require that the electrode (i.e. the negative electrode in context of Claim 16) comprises a first component (comprising graphene, graphene oxide, or a combination thereof) and a second component encapsulated by the first component, and further that 

As previously described, the prior art of record (i.e. Huang, Sun, Christensen, Xiao) teaches/suggests the general concept of an anode comprising an active material which comprises capsules comprising silicon nanoparticles encapsulated in a graphene shell (wherein the shell comprises graphene or graphene oxide). Furthermore, and as previously described, said prior art of record also teaches/suggests that a dried electrode slurry may be subjected to calendering in order to achieve a particular electrode porosity (e.g. about 40% to about 60%).
However, the prior art of record does not explicitly the formation of a graphene or graphene-based electrically conductive matrix in a silicon-based anode which is calendered such that its internal porosity ranges from about 40% to about 60%, wherein the anode further comprises channels therein which are configured to increase a diffusion rate and volume of lithium ions within the anode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729